DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 24-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 24-54 generally, none of the prior art references of record, including, but not limited to: US_20080144530_A1_Che, US_20080137562_A1_Li, US_20100027446_Choi, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Che discloses a refined LTE TDD alternative frame structure, wherein the timeslots TS2-TSN can carry downlink or uplink data depend on system configuration, (Che figure 4, and paragraphs 19, 34, 75).
Prior art Li discloses the time-slot configuration within each individual subframe can be adjusted to a different ratio of the number of downlink slots to that of the uplink slots (Li figure 3, and paragraphs 15, 18).
Prior art Choi discloses a radio frame comprising at least one downlink sub frame and at least one uplink subframe, wherein a downlink subframe is reserved for downlink transmission and an uplink subframe is reserved for uplink transmission, and transmitting scheduling information on a downlink control channel in a downlink subframe, the scheduling information comprising an uplink indicator and uplink resource assignment, the uplink indicator indicating which at least one uplink subframe the uplink resource assignment is valid for (Choi figures 3-4).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “with said guard period part being scheduled between the downlink and the uplink parts, such that a total sum of the duration of the downlink part, the guard period and the uplink part constitute a total subframe length, wherein the duration of at least two of said three parts of said at least one subframe may be varied” as stated in independent claim 24, and similar limitations as stated in independent claims 35, 49, and “wherein a total sum of the duration of the downlink part, the guard period and the uplink part constitute a total subframe length, and wherein the duration of any of said three parts may be varied” as stated in independent claim 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471